United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
TENNESSEE VALLEY AUTHORITY, WATTS
BAR NUCLEAR PLANT, Chattanooga, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2113
Issued: May 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 15, 2006 appellant filed a timely appeal from the August 16, 2006 merit
decision of the Office of Workers’ Compensation Programs, which found both forfeiture and an
overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the forfeiture and overpayment issues.
ISSUES
The issues are: (1) whether appellant forfeited his right to compensation from
February 11, 1992 to March 18, 1993, from December 4, 1993 to March 4, 1995 and from
March 17, 1995 to March 11, 1997; (2) whether appellant was at fault in creating the resulting
overpayment, thereby, precluding waiver; and (3) whether the Office properly determined that
repayment was due and payable in full.

FACTUAL HISTORY
On August 9, 1976 appellant, then a 27-year-old millwright, sustained an injury in the
performance of duty: “There was an air hose on walk board. I stepped off one walk board to
another. Air hose was wet and my foot just slipped off of it. I felt my knee twist at that time.”
The Office accepted his claim for left knee strain, pes anserine bursitis, degenerative joint
disease, torn medial meniscus and a temporary aggravation of right leg and foot strain.
Appellant received compensation on the periodic rolls.
On August 17, 1992 the Office noted the following in its statement of accepted facts:
“From 1980 through 1991, [appellant] owned and operated [SCF, a concrete finishing business],
performing numerous activities associated with the business. These activities included
supervising the labor crews, work on projects and receiving deliveries of concrete.”
Appellant signed EN1032 disclosure forms on March 18, 1993, March 4, 1995, June 17,
1996 and March 11, 1997. On each form he represented that he did not work for any employer
and was not self-employed during the prior 15 months.
On January 20, 2000 the employer’s Office of the Inspector General (OIG) reported its
finding that appellant knowingly made false statements on the EN1032 disclosure forms by
failing to report his employment or self-employment at SCF. Appellant was the owner and sole
stockholder of SCF, and the OIG attached numerous exhibits showing him actively engaged in
the business during the periods in question. His son stated the following:
“My dad hired me as a laborer in 1989. Some of my responsibilities included
cleaning the job site, collecting materials from the trucks and helping other
employees. Although my dad put me as the owner of [SCF], I never really owned
the business. I didn’t do the books. I didn’t hire or fire employees. I didn’t set
up jobs. I didn’t even do payroll. All I did was sign checks. The only reason I
signed the checks was because my dad told me to.
“Even though I was the owner on paper, my dad still functioned as the owner. In
fact, I did the same things I did as a laborer, except for signing checks. I still
received the same pay from my dad. When I was supposed to be the owner, Keith
Robinson continued to bid on jobs, set up jobs and act as foreman.
“Keith and my dad continued to tell me what to do even though I was supposed to
be the owner. So, as far as I’m concerned the business was not transferred to me
in 1991 or ever. My dad was always asking me to sign papers. I often did not
know what I was signing. In approximately 1993, I left the business and moved
to Port Orchard, Washington, to live with my mom.”
***
“My dad handled all the financial records. I never learned the day-to-day
business operations, although, I signed a lot of papers that I didn’t know what
they were. My dad never told me what I was signing. Approximately
January 1998, my dad called me and told me that someone would either call me or
2

write a letter asking questions about his work activities. He then tried to tell me
what he wanted me to say. He said that I want you to tell them I haven’t been
working, I gave you the business and Keith is working for you. He more or less
wanted me to lie. I told him that I was not going to lie and he got mad and
wanted to talk to my brother….”
Statements from golf course and greens superintendents, several business owners and a
number of individuals establish that appellant directly engaged in business activities from 1994
to 1997. The OIG reported that appellant generally endorsed checks deposited in several SCF
accounts; provided an estimate to an undercover special agent; dealt directly with customers, one
of whom stated that appellant was on the job site approximately 75 to 80 percent of the time;
subcontracted and dealt directly with other business owners; and contracted and handled
transactions for individual customers.
In a decision dated January 24, 2002, the Office found that appellant forfeited
$122,489.11 in compensation for the periods covered by the EN1032 disclosure forms because
he failed to report employment income as required under 5 U.S.C. § 8106(b). The Office found
that the evidence established that he acted as a manager and foreman/supervisor for his own
concrete business through 1997. The Office found that he performed all the duties of a foreman
until he hired Mr. Robinson in 1994 and that from 1994 through 1997 he continued to participate
actively in the running and operation of his business. The Office noted that appellant’s signature
on an April 27, 1991 Form EN1049 showed that he understood his obligation to report
employment activity. The Office concluded that he knowingly reported no earnings or
employment activity on the disclosure forms in question.
On January 24, 2002 the Office also issued a preliminary determination that appellant
was at fault in the creation of a $122,489.11 overpayment of compensation because he
knowingly failed to report his self-employment income on the EN1032 disclosure forms.
Appellant requested a prerecoupment hearing and submitted a February 21, 2002 overpayment
recovery questionnaire. Following a hearing on March 25, 2004, appellant submitted an updated
overpayment recovery questionnaire dated April 23, 2004.
In a decision dated July 23, 2004, the hearing representative affirmed the Office’s
January 24, 2002 forfeiture decision and finalized the January 24, 2002 preliminary
determination that appellant was at fault in creating the resulting overpayment. The hearing
representative found the overpayment was “due and payable in full.” The hearing representative
did not find appellant’s testimony to be credible regarding his very limited role in the business.
The hearing representative found that appellant provided consulting services, showed up at work
sites to oversee jobs, took part in monetary transactions, was available to oversee transactions or
represent the company at various times or during various transactions with the customer or
client, answered telephone calls on behalf of the company, received payment for work completed
on the part of the company, signed or deposited checks or funds on behalf of the company and in
some capacity acted as liaison for the company. Appellant completed additional overpayment
recovery questionnaires on September 22 and December 11, 2004.
On July 13, 2006, in Docket No. 05-1531, the Board set aside the Office’s July 23, 2004
decision as improperly issued. The Office sent the decision to the wrong address. The Board

3

found that appellant was entitled to a merit decision on the issue of forfeiture. The Board
remanded the case to the Office for an appropriate final decision and noted that the improperly
issued decision left the record with no final decision on the issues of fact of overpayment,
amount of overpayment, fault or rate of recovery.
On August 16, 2006 the Office reissued its July 23, 2004 decision and sent it to
appellant’s last known address. This appeal follows.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of the Federal Employees’ Compensation Act provides:
“An employee who -(1) fails to make an affidavit or report when required; or
(2) knowingly omits or understates any part of his earnings;
forfeits his right to compensation with respect to any period for which the
affidavit or report was required. Compensation forfeited under this subsection, if
already paid, shall be recovered by a deduction from the compensation payable to
the employee or otherwise recovered under [section] 8129 of this title, unless
recovery is waived under that section.”1
As forfeiture is a penalty, it is not enough to establish that the claimant failed to report
earnings from employment or self-employment. The Office must show that the claimant
knowingly omitted or understated any part of his earnings. “Knowingly” means “with
knowledge, consciously, willfully or intentionally.”2 The Office thus has the burden of proof to
establish that appellant did, either with knowledge, consciously, willfully or intentionally, omit
or understate any part of his earnings. To meet this burden, the Office is required to examine
closely appellant’s activities and statements. The Office may meet this burden without an
admission by the claimant if the circumstances of the case establish that he failed to reveal fully
and truthfully the full extent of his employment activities and earnings.3
“Earnings from employment or self-employment” means gross earnings or wages before
any deductions and includes the value of subsistence, quarters, reimbursed expenses and any
other goods or services received in kind as remuneration. It also means a reasonable estimate of
the cost to have someone else perform the duties of an individual who accepts no remuneration.
Neither lack of profits, nor the characterization of the duties as a hobby, removes an

1

5 U.S.C. § 8106(b).

2

20 C.F.R. § 10.5(n) (1999).

3

Terryl A. Geer, 51 ECAB 168 (1999).

4

unremunerated individual’s responsibility to report the estimated cost to have someone else
perform his duties.4
The test of what constitutes reportable earnings is not whether the claimant received a
salary but what it would have cost to have someone else to do the work. Where a claimant takes
an active role in the operation of a business, the claimant is obligated to report as “earnings” the
amount that would have been paid to a person doing such work.5
ANALYSIS -- ISSUE 1
The evidence collected by the OIG belies appellant’s assertion that his only involvement
in the concrete finishing business was as an investor.6 The evidence establishes that he actively
engaged in business activities during the periods covered by the EN1032 disclosure forms.
Appellant dealt directly with customers, provided estimates, contracted for jobs, hired
employees, started his crew, visited job sites, provided invoices, received payments and endorsed
checks. His son, who worked for SCF from 1989 to approximately 1993, confirmed that
appellant handled all the financial records and functioned as the owner.
Each disclosure form asked appellant to report any work he performed, and if he
performed any duties in any business enterprise for which he was not paid, the forms required
him to show as “rate of pay” what it would have cost the employer or organization to hire
someone to perform those duties. Appellant omitted this information. Notwithstanding bold
print warning that “severe penalties may be applied for failure to report all work activities
thoroughly and completely,” he denied performing any work or having any involvement in any
business enterprise. This representation proved to be false. The Office hearing representative,
who had an opportunity to observe appellant’s demeanor at a hearing, found his testimony
regarding his very limited role in the business not to be credible, a finding the Board is not
compelled to overturn.7
The Board finds that appellant knowingly omitted or understated his involvement in the
concrete finishing business. The nature and extent of his involvement, together with the
specificity of the disclosure forms, make it difficult to come to any other conclusion. It is the
statement from his son that removes any doubt about appellant’s intent. Appellant asked his son
4

20 C.F.R. § 10.5(g) (1999).

5

Anthony A. Nobile, 44 ECAB 268, 271 (1992) (the claimant worked at a liquor store owned by his family but
contended that he received no salary for his work).
6

Income on profits from business are not generally held to be the fruits of wage-earning capacity but of the
investment, the management and the business acumen of the owner, and the return on the investment of an
employee’s capital, even though augmented by his personal attention in looking after the business in which it is
invested, cannot be considered as if it were wages. Where, however, the source of income can be differentiated, i.e.,
as representing either profit and return on capital, or the product of the employee’s work, any portion of the income
directly traceable to such work may be considered as if it were “wages.” Vernon Booth, 7 ECAB 209 (1954). It is
for the Office to decide, not the claimant, whether business involvement or work activities demonstrate a wageearning capacity that might affect compensation payments. The claimant is always responsible for full disclosure.
7

Anthony J. DeWilliams, 48 ECAB 410, 411 (1997).

5

to make certain representations to investigators, representations that the son knew to be untrue:
that appellant had not been working, that appellant had given the business to the son and that
Mr. Robinson was working for the son. He took conscious, willful and intentional steps to
conceal his involvement and work activities because he knew that disclosure could affect how
much compensation he received from the Office for disability due to his employment injury.
The Board finds that the Office has met its burden of proof. In violation of 5 U.S.C.
§ 8106(b)(2), appellant knowingly omitted a reasonable estimate of the cost to have someone
else perform the duties he performed. He thereby forfeited his right to compensation with
respect to the periods for which the EN1032 disclosure forms were required. The Board will
affirm the Office’s August 16, 2006 decision finding that appellant forfeited his right to
compensation from February 11, 1992 to March 18, 1993, from December 4, 1993 to March 4,
1995 and from March 17, 1995 to March 11, 1997.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) failed to provide information which he or she knew or
should have known to be material; or (3) accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).8
Whether an individual is at fault in creating an overpayment depends on the
circumstances of the overpayment. The degree of care expected may vary with the complexity
of those circumstances and the individual’s capacity to realize that he or she is being overpaid.9
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault, under the second standard, for failing to
provide information on the EN1032 disclosure forms. Appellant knew or should have known
that this information was material. Each of the disclosure forms made clear that the Office
would use the information requested to decide whether he was entitled to continue receiving
benefits under the Act or whether his benefits should be adjusted. Warnings that severe penalties
could be applied for failure to report all work activities thoroughly and completely underscored
the importance of this information and appellant’s responsibility to disclose it. The Board will
therefore affirm the Office’s August 16, 2006 decision finding that appellant was at fault in
creating the overpayment that arose from his forfeiture of compensation. Appellant’s fault in the

8

20 C.F.R. § 10.433(a) (1999).

9

Id. at § 10.433(b).

6

matter precludes any consideration of waiver.
overpayment.

The law requires the Office to recover the

LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.10 When an overpayment has been made to an
individual who is entitled to further payments, the individual shall refund to the Office the amount
of the overpayment as soon as the error is discovered or his attention is called to same. If no
refund is made, the Office shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual and any other relevant factors so as to minimize any hardship.11
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information will be used to
determine the repayment schedule, if necessary.12
ANALYSIS -- ISSUE 3
The Board finds that this case is not in posture for determination on the issue of recovery.
In its August 16, 2006 decision finalizing the overpayment, the Office noted that appellant
provided no evidence with his April 23, 2004 overpayment recovery questionnaire to document
his financial status. The Office stated that after the submission of this questionnaire “no
additional evidence or argument was received for review or consideration.”
The record shows, however, that appellant submitted overpayment recovery
questionnaires on September 22 and December 11, 2004. With these questionnaires, he
submitted documents to support his current financial status. Although this evidence was not
before the Office when it issued its July 23, 2004 decision, this evidence was before the Office
when it issued its August 16, 2006 decision finalizing the overpayment. The Office did not
consider the financial documentation appellant submitted, nor did the Office, in 2006, ask
appellant for a current overpayment recovery questionnaire so that it could take into account
relevant factors so as to minimize (but not necessarily eliminate)13 any hardship when it
decreased his compensation to recover the overpayment.14
10

5 U.S.C. § 8129(a).

11

20 C.F.R. § 10.441(a).

12

Id. at § 10.438(a).

13

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Preliminary and Final Decisions, Chapter
6.200.4.d(1)(b) (May 2004).
14

In judging whether repayment of the uncompromised portion of the debt would cause hardship, the Office
should assess the debtor’s income and assets, and the debtor should be required to submit a current financial report
(OWCP-20) if one has not been provided within the previous six months. Id. at Debt Liquidation, Chapter
6.300.6.a.

7

The Board will remand the case for further development on the issue of recovery.
Pending further development of appellant’s current financial status and the Office’s
consideration of relevant factors so as to minimize any hardship in setting the rate of recovery,
the Office should suspend its collection of the overpayment. After further development, the
Office shall issue a final decision on an appropriate rate of recovery from continuing
compensation.15
CONCLUSION
The Board finds that the Office properly applied the penalty provision of 5 U.S.C.
§ 8106(b)(2). Appellant knowingly omitted as “earnings” what it would have cost his concrete
finishing business to hire someone to perform the duties he performed. He concealed his work
activities and forfeited his right to compensation for the periods covered by the EN1032
disclosure forms. The Board finds that appellant was at fault in the creation of the resulting
overpayment, thereby, precluding waiver. He failed to provide information that he knew or
should have known was material. The Board also finds that further development is warranted on
the issue of recovery. The Office must assess appellant’s current financial status and consider
relevant factors so as to minimize any hardship.

15

The issues of forfeiture, fact of overpayment and fault are decided. There is no need for the Office to issue
another decision on those issues. The Office should, however, clearly explain how it calculated the amount of the
overpayment. Vincent E. Washington, 42 ECAB 636, 640 (1991). The Office indicated that appellant received
compensation of $29,404.50 from February 11, 1992 to March 18, 1993, $34,939.32 from December 4, 1993 to
March 4, 1995 and $58,145.29 from March 17, 1995 to March 11, 1997. The Office should document these
payments or explain how it arrived at these amounts.

8

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this opinion.
Issued: May 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

